                                            Case 3:20-cv-05895-LB Document 11 Filed 08/28/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       SHANNON O. MURPHY, ESQ., SR.,                    Case No. 20-cv-05895-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER SCREENING COMPLAINT
                                  13              v.                                        WITH LEAVE TO AMEND
                                  14       HERSHEY CHOCOLATE                                Re: ECF No. 1
                                           CORPORATION,
                                  15
                                                         Defendant.
                                  16

                                  17                                           INTRODUCTION

                                  18        The plaintiff Shannon O. Murphy, Sr., who represents himself in this action and who is

                                  19   proceeding in forma pauperis, sued Hershey Chocolate Corporation, alleging that he became ill

                                  20   after eating a Hershey’s chocolate bar.1 Before directing the United States Marshal to serve the

                                  21   defendant with the plaintiff’s complaint, the court must screen in for minimal legal viability. 28

                                  22   U.S.C. § 1915(e)(2)(B). The court dismisses the complaint, with leave to amend, because the

                                  23   plaintiff has not plausibly pleaded a claim, and allows amendment by September 18, 2020 if the

                                  24   plaintiff can cure the complaint’s deficiencies.

                                  25

                                  26

                                  27
                                       1
                                        Compl. – ECF No. 1 at 2–3. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 20-cv-05895-LB
                                                 Case 3:20-cv-05895-LB Document 11 Filed 08/28/20 Page 2 of 6




                                   1                                                 STATEMENT

                                   2   1. Complaint

                                   3         The plaintiff alleges that he became ill after ingesting Hershey’s “Mr. Good Bar” candy bar.2

                                   4   Hershey apparently sent the plaintiff two letters, each containing a check for $25, presumably for

                                   5   his adverse reaction to the product.3 He alleges that Hershey “did not pay sufficient, careful”

                                   6   attention to his illness.4

                                   7         The complaint alleges claims for breach of contract, negligence, fraud, and discrimination:

                                   8               1. BREACH OF CONTRACT: Since Hershey Company, did in fact, of two
                                                   occassions write a check, assembled and sent to therefore case relevant, distract,
                                   9               and ignore their injury claimant Murphy, while breach contract, as contract should
                                                   somewhere state, exclaim Hershey Chocolate Corporation, subject issue fair injury
                                  10
                                                   claim, the here case plaintiff is certainly compel add this event for regards comply
                                  11               valid, subsequent cause of action.

                                  12               2. TORT NEGLIGENCE: Hershey Chocolate Corporation did in fact issue two
Northern District of California




                                                   checks, exclaim monetary value, sufficient, in order [to] distract and detour fair due
 United States District Court




                                  13               process administrations for regards injury claim, to plaintiff; Because the total
                                                   amount of regards both relevant checks issued by Hershey Chocolate Corporation,
                                  14               was in fact insufficient, restitute, compensate for all their claimant stated at injury
                                                   claim, plaintiff filed lawsuit.
                                  15
                                                   3. FRAUD — APPROPRIATE SERVICE: Plaintiff’s Murphy states here that
                                  16               because plaintiff’s injury claim was fact, ignored, that it did not receive a standard
                                  17               and complaint Hershey’s company, injury claim, fair due process, administrations,
                                                   and for especially, where there was illness occur by “ingestion” of theirs Hershey
                                  18               chocolate, candy bar product, “Mr. Good Bar”, plaintiff must exclaim that form of
                                                   “fraud”, has occur appropriate case, where service of a decent, and fair injury claim
                                  19               should have been at placed regards plaintiff exclaim ill, suffer; This does in fact
                                                   include that since injury/illness by ingestion did occur, that an more sufficient
                                  20
                                                   investigation, and includes for relevant laboratory work, should become present,
                                  21               case for injury/illness proper claim result.

                                  22               4. DISCRIMINATION: Plaintiff does apply discrimination for relevant, cause of
                                                   action here this court complaint, as a form of discrimination was explained
                                  23               [above] . . . .5

                                  24

                                  25
                                       2
                                  26       Id. at 3 (¶ 4).
                                       3
                                           Id. at 2 (¶ 1).
                                  27   4
                                           Id.
                                  28   5
                                           Id. at 2–3 (¶¶ 2–5). The order quotes the allegations in their entirety without corrections.

                                       ORDER – No. 20-cv-05895-LB                             2
                                                 Case 3:20-cv-05895-LB Document 11 Filed 08/28/20 Page 3 of 6




                                   1         The plaintiff also attached a medical record dated October 28, 2015. The record is a

                                   2   psychiatric discharge note. The plaintiff apparently went to the hospital because he was “brought

                                   3   by secret service agents” and was “trying to reach [the] President.” He was diagnosed with

                                   4   “Bipolar I disorder manic episode with [p]sychotic features.”6

                                   5

                                   6   2.        Procedural History

                                   7         The plaintiff filed his complaint on August 3, 2020, in the Eastern District of California.7 He

                                   8   alleges diversity jurisdiction under 28 U.S.C. § 1332.8 On August 21, 2020, Magistrate Judge

                                   9   Allison Claire transferred the case to the Northern District of California because the plaintiff

                                  10   resides in this District and the injury appears to have occurred here.9 The court granted the

                                  11   plaintiff leave to proceed in forma pauperis.10

                                  12
Northern District of California
 United States District Court




                                  13                                                ANALYSIS

                                  14   1. Sua Sponte Screening – 28 U.S.C. § 1915(e)(2)

                                  15         A complaint filed by any person proceeding in forma pauperis under 28 U.S.C. § 1915(a) is

                                  16   subject to a mandatory and sua sponte review and dismissal by the court to the extent that it is

                                  17   frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

                                  18   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v.

                                  19   Stahl, 254 F.3d 845, 845 (9th Cir. 2001); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)

                                  20   (en banc). Section 1915(e)(2) mandates that the court reviewing an in forma pauperis complaint

                                  21   make and rule on its own motion to dismiss before directing the United States Marshals to serve

                                  22   the complaint under Federal Rule of Civil Procedure 4(c)(2). Lopez, 203 F.3d at 1127. The Ninth

                                  23   Circuit has noted that “[t]he language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule

                                  24

                                  25   6
                                           Id. at 4.
                                       7
                                  26       Id.
                                       8
                                           Id. at 1 (¶ 1).
                                  27   9
                                           Order – ECF No. 4.
                                  28   10
                                            Order – ECF No. 9.

                                       ORDER – No. 20-cv-05895-LB                          3
                                           Case 3:20-cv-05895-LB Document 11 Filed 08/28/20 Page 4 of 6




                                   1   of Civil Procedure 12(b)(6).” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). As the

                                   2   Supreme Court has explained, “[the in forma pauperis statute] is designed largely to discourage

                                   3   the filing of, and waste of judicial and private resources upon, baseless lawsuits that paying

                                   4   litigants generally do not initiate because of the costs of bringing suit.” Neitzke v. Williams, 490

                                   5   U.S. 319, 327 (1989).

                                   6      Under Rule 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss a complaint
                                   7   if it fails to state a claim upon which relief can be granted. Rule 8(a)(2) requires that a complaint
                                   8   include a “short and plain statement” showing the plaintiff is entitled to relief. “To survive a
                                   9   motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a
                                  10   claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
                                  11   quotation marks omitted); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The
                                  12   complaint need not contain “detailed factual allegations,” but the plaintiff must “provide the
Northern District of California
 United States District Court




                                  13   grounds of his entitlement to relief,” which “requires more than labels and conclusions”; a mere
                                  14   “formulaic recitation of the elements of a cause of action” is insufficient. Twombly, 550 U.S. at
                                  15   555 (internal quotation marks and brackets omitted).
                                  16      In determining whether to dismiss a complaint under Rule 12(b)(6), the court is ordinarily
                                  17   limited to the face of the complaint. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980
                                  18   (9th Cir. 2002). Factual allegations in the complaint must be taken as true and reasonable
                                  19   inferences drawn from them must be construed in favor of the plaintiff. Cahill v. Liberty Mut. Ins.
                                  20   Co., 80 F.3d 336, 337–38 (9th Cir. 1996). The court cannot assume, however, that “the [plaintiff]
                                  21   can prove facts that [he or she] has not alleged.” Assoc. Gen. Contractors of Cal., Inc. v. Cal. State
                                  22   Council of Carpenters, 459 U.S. 519, 526 (1983). “Nor is the court required to accept as true
                                  23   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
                                  24   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
                                  25      Federal courts must construe pro se complaints liberally. Hughes v. Rowe, 449 U.S. 5, 9
                                  26   (1980); Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). A pro se plaintiff need only
                                  27   provide defendants with fair notice of his claims and the grounds upon which they rest. Hearns,
                                  28

                                       ORDER – No. 20-cv-05895-LB                         4
                                            Case 3:20-cv-05895-LB Document 11 Filed 08/28/20 Page 5 of 6




                                   1   413 F.3d at 1043. He need not plead specific legal theories so long as sufficient factual averments
                                   2   show that he may be entitled to some relief. Id. at 1041.
                                   3       When dismissing a case for failure to state a claim, the Ninth Circuit has “repeatedly held that

                                   4   a district court should grant leave to amend even if no request to amend the pleading was made,

                                   5   unless it determines that the pleading could not possibly be cured by the allegation of other facts.”

                                   6   Lopez, 203 F.3d at 1130 (internal quotations omitted).

                                   7

                                   8   2. The Complaint Fails to State a Claim

                                   9       The complaint does not clearly state a legally cognizable claim or facts that may support one.

                                  10       “A pleading that states a claim for relief must contain . . . a short and plain statement showing

                                  11   that the pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Directness and clarity are

                                  12   mandatory: “Each allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1).
Northern District of California
 United States District Court




                                  13   Although “specific facts are not necessary,” the statement must “give the defendant fair notice of

                                  14   what the claim is and the grounds upon which it rests.” Tannenbaum v. Cal. Dep’t of Corrs. &

                                  15   Rehab., C 18-6770 WHA (PR), 2019 WL 469975, at *1 (N.D. Cal. Feb. 4, 2019) (cleaned up).

                                  16   The Ninth Circuit has explained: “Something labeled a complaint but written . . . prolix in

                                  17   evidentiary detail, yet without simplicity, conciseness and clarity as to whom plaintiffs are suing

                                  18   for what wrongs, fails to perform the essential functions of a complaint.” McHenry v. Renne, 84

                                  19   F.3d 1172, 1179 (9th Cir. 1996).

                                  20       The plaintiff’s complaint is not understandable and lacks sufficient factual allegations to state

                                  21   a claim to relief. For each of the four claims that he alleges, it is unclear what facts or legal

                                  22   authorities support these claims. In addition, although the plaintiff alleges diversity jurisdiction, he

                                  23   does not state his or Hershey’s citizenships. The court thus cannot discern whether it has subject-

                                  24   matter jurisdiction.

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-05895-LB                           5
                                           Case 3:20-cv-05895-LB Document 11 Filed 08/28/20 Page 6 of 6




                                   1                                             CONCLUSION

                                   2      The court has identified the complaint’s deficiencies.

                                   3      The plaintiff may file an amended complaint no later than 21 days from entry of this order by

                                   4   September 18, 2020. In it, he must identify each claim clearly and state the specific facts and

                                   5   actors that relate to each claim. He must also allege the basis of this court’s subject-matter

                                   6   jurisdiction. If the plaintiff does not file an amended complaint by the court’s ordered deadline, the

                                   7   court will order the Clerk of the Court to reassign the case to a district court judge and recommend

                                   8   the newly assigned judge dismiss the case. Alternatively, the plaintiff may also voluntarily dismiss

                                   9   this case by filing a one-page notice of voluntary dismissal, which will operate as a dismissal

                                  10   without prejudice, thereby allowing him to file a complaint later.

                                  11

                                  12      IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13      Dated: August 28, 2020

                                  14                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  15                                                    United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-05895-LB                         6
